                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )             No. 3:19-CR-65-TAV-DCP-1
                                                  )
DAMION E. KNOX,                                   )
                                                  )
                      Defendant.                  )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge,

as may be appropriate. Presently before the Court is defense counsel’s Motion to Withdraw as

Attorney [Doc. 321], filed on November 19, 2019. On December 5, 2019, the parties appeared

before the Court for a motion hearing. Assistant United States Attorney Brent Jones was present

representing the Government. Attorney Ursula Bailey was present representing the Defendant,

who was also present. Attorney Casey Sears was also present.

       In the Motion to Withdraw [Doc. 321], Attorney Bailey states that the attorney-client

relationship between she and Defendant Knox is irrevocably broken, and Defendant has no

confidence in her representation. The Court conducted a sealed, ex parte hearing with Defendant

Knox and Attorney Bailey to learn the nature and extent of the problems with the attorney-client

relationship. Based upon the representations of Attorney Bailey and the Defendant during the

sealed portion of the hearing, the Court finds that the trust necessary for the attorney-client

relationship is irretrievably broken and the ability to communicate is significantly eroded.
Accordingly, the Court finds that good cause exists to grant the request for substitution of counsel.

See Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985) (holding that a defendant seeking to

substitute counsel must show good cause).

       Therefore, Defendant’s Motion to Withdraw [Doc. 321] is GRANTED, and Attorney

Bailey is RELIEVED as counsel of record for Defendant. At the end of the hearing, Attorney

Sears agreed to accept representation of the Defendant if the present motion was granted. The

Court therefore and hereby SUBSTITUTES and APPOINTS Attorney Sears under the Criminal

Justice Act, 18 U.S.C. § 3006A, as counsel of record for the Defendant. Attorney Bailey and the

Government are DIRECTED to turn over all discovery and the Defendant’s file to Attorney Sears.

       Accordingly, it is ORDERED:

               (1) Defendant’s Motion to Withdraw [Doc. 321] is GRANTED;

               (2) Attorney Bailey is RELIEVED of further representation of
               Defendant and DIRECTED to provide new defense counsel with
               the discovery and information from Defendant’s file as soon as
               possible; and

               (3) Attorney Casey Sears is SUBSTITUTED and APPOINTED as
               counsel of record for the Defendant pursuant to the CJA.

       IT IS SO ORDERED

                                                      ENTER:


                                                      ______________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge




                                                 2
